          Case 1:13-cr-00271-LTS Document 1099 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,                                                       ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received a letter dated April 12, 2021, from the Government, filed

in further opposition to Mr. Nero’s pending motion for reconsideration of the Court’s denial of

his motion for a reduction in sentence (docket entry no. 1023). Because the Government’s letter

attaches copies of Mr. Nero’s sensitive medical records, the Court will file a redacted copy of the

letter on the public docket, and will file the unredacted letter under seal. The Court will consider

the substance of the letter in connection with its resolution of Mr. Nero’s pending motion for

reconsideration.

                 Chambers will mail a copy of this Order to Mr. Nero.

        SO ORDERED.

Dated: New York, New York
       April 13, 2021
                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge
Copies mailed to:
Alshaquen Nero
Reg. No. 05861-748
USP Canaan
PO Box 400
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472

Alshaquen Nero


NERO - ORD RE APR 12 2021 LTR.DOCX                         VERSION APRIL 13, 2021                    1
         Case 1:13-cr-00271-LTS Document 1099 Filed 04/13/21 Page 2 of 2




Reg. No. 05861-748
USP Canaan
P.O Box 300
Waymart, PA 18472




NERO - ORD RE APR 12 2021 LTR.DOCX      VERSION APRIL 13, 2021             2
